In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-451 CV

____________________


ROBERT STORMS, Appellant


V.


HOUSING AUTHORITY OF THE CITY OF BEAUMONT, Appellee




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-167886




MEMORANDUM OPINION (1)
	Robert Storms, appellant, and Housing Authority of the City of Beaumont, appellee,
have filed a joint motion to dismiss this appeal and the cause of action with prejudice.  The
parties allege they have settled all disputes and no longer desire to pursue the appeal.  The
Court finds that this motion is voluntarily made by agreement of the parties through their
attorneys of record prior to any decision of this Court.  Tex. R. App. P. 42.1(a)(2).  No
other parties filed notice of appeal.
	Accordingly, the motion to dismiss with prejudice is granted and the appeal and the
entire cause of Robert Storms against the Housing Authority of the City of Beaumont is
DISMISSED.  All costs are assessed against the incurring party.
									PER CURIAM
Opinion Delivered March 17, 2005
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.